Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

2.	The RCE Amendment filed on December 22, 2021 has been received and made of record. In response to RCE Non-Final Office Action mailed on October 04, 2021, applicants amended claims 1-3, 8-11, and 16-18 of which claims 1, 9 and 17 are independent claims. Claims 4-7, 12-15, 19 and 20 are maintained. NO claim has been added or cancelled after the RCE Non-Final Office Action. Therefore, claims 1-20 are pending for consideration.

Information Disclosure Statement

3.	The information disclosure statements(IDS) submitted on October 08, 2021 were filed before the mailing date of the application on December 22, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Terminal Disclaimer
4.	The terminal disclaimer filed on January 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

5. 	Claims 1-20 are allowed.

6. 	The following is an examiner’s statement of reasons for allowance:

Claims 1, 9, and 17: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicants’ claim invention, “--- an interference mitigation circuit communicatively coupled with the receiver circuit, the interference mitigation circuit configured to: receive interference data, wherein the interference data is display data; generate, by applying a transfer function to the interface data, an interference estimate, wherein the transfer function models circuit characteristics of a source driver system including a source driver of a display driver and the sensor electrode ------(fig.4 and related text described in Specification submitted on June 18, 2020)” with all other limitations cited in claims 1, 9, and 17 respectively.

[KIM et al.(US 2019/0102017 A1) teaches an input device comprising: a sensor electrode(sensing electrode 120 or driving electrodes 130, fig.1); and a processing system(MPU 226, fig.3; processor; driving circuit 20, fig.1)comprising: a sensor driver (touch driver 200, fig.1) communicatively coupled to the sensor electrode, the sensor driver comprising: a receiver circuit(touch driver 200, fig.1) configured to acquire a resulting signal(sensing signal) from the sensor electrode (Para-66); and an interference mitigation circuit(Para-108, 122) communicatively coupled with the receiver circuit(Para-108), the interference mitigation circuit configured to: receive interference data(Para-67, 88, 90), wherein the interference data is display data(Para 88-91, 115, 123); generate, [by applying a transfer function to the interface data,] an interference estimate,[wherein the transfer function models circuit characteristics of a source driver system including a source driver of a display driver and the sensor electrode]; and communicate the interference estimate to the receiver circuit, wherein the receiver circuit receives the resulting signal and removes the noise therefrom at the receiver circuit according to the interference estimate(Para 123-125)].

(US 2017/0192605 A1) teaches an electronic device, wherein the resulting signal comprises noise and a signal indicative of presence of an input object(Para-49); and wherein the interference mitigation circuit(processing system 110, determination module 150, sensor module 160, fig.1) configured to generate a transfer function(first estimate, step 307, 309, fig.3, Para 54-56); wherein interference mitigation circuit(processing system 110, determination module 150, sensor module 160, fig.1, Para-36)  configured to: receive interference data(noise); and generate an interference estimate(second estimate, step 311, Para-56) from the interference data(common mode noise) and a transfer function].

Neither KIM nor Goudarzi teaches expressly the sensor driver, wherein the interference mitigation circuit configured to generate, by applying a transfer function to the interface data, an interference estimate, wherein the transfer function models circuit characteristics of a source driver system including a source driver of a display driver and the sensor electrode];

Claims 2-8, 10-16, and 18-20 are allowed because of their dependency on the allowed base claims respectively.

 


Contact

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 





/MD SAIFUL A SIDDIQUI/
Examiner, Art Unit 2692